UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1965


DAVID A. CAMPBELL,

                    Plaintiff - Appellant,

             v.

STONEMOR PARTNERS, LP,

                    Defendant - Appellee,

             and

PAULA HARRIS, RVP; ANITA DEEB, Area Manager; LAUREN BAILEY, HR
Compliance Manager; GINA MACK, Director Benefits & Administration,

                    Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00407-HEH)


Submitted: January 28, 2019                                  Decided: February 12, 2019


Before AGEE and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David A. Campbell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David A. Campbell appeals the district court’s order dismissing his amended civil

complaint. We have reviewed the record and find no reversible error. * Accordingly, we

affirm the district court’s order. See 28 U.S.C. § 1915(e)(2)(B) (2012). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
        We have limited our review to the issues raised in Campbell’s informal brief.
See 4th Cir. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014).


                                            2